DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “structures to provide for capillary fluid flow…” in claim 10.
The specification page 6, lines 7-10 (or paragraph 0017 in the publication) discloses the third plate may include openings or other flow channels 31 for capillary flow or to permit fluid communication for the working fluid in the closed volume between the first and second sections of the closed volume. Further, page 6, lines 3-5 (or paragraph 0017 in the publication) discloses that the third plate 3 has first and second sides respectively adjacent the inner surfaces of the first and second plates 1, 2, and on page 9, lines10-12 and 14-16 (or paragraph 0022 in the publication) discloses that the inner surface of the first plate 1 and/or the third plate 3 may have a relatively fine capillary structure; and the inner surface of the second plate 2 and/or the third plate 3 may include coarser structure. 
Thus, the corresponding structure for “structures to provide for fluid flow…” in claim 10 may be interpreted as: the openings of the third plate respectively adjacent the inner surfaces the first and second plates. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the inner surface of the first plate and the third plate" in lines 12-13 on page 12.  There is insufficient antecedent basis for “the inner surface” of element “the third plate” in the claim.
For examination purposes, claim 9 is construed as --the inner surface of the first plate and an inner surface of the third plate--.
Claims 6 and 10 are also rejected due to their dependency of claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-16, 19, 20, 22 and 24-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yajima (US PGPub No. 2010/0251547).
Regarding claim 12, Yajima (Figs. 10, 11, 13 and 14) discloses a heat transfer device comprising:
a first plate (26) having an inner surface (bottom surface, that defines an interior of the device 300) and an outer surface (top surface as an outside of the device 300);
a second plate (28) having an inner surface (top surface, that defines an interior of the device 300), an outer surface (bottom surface as an outside of the device 300);
a third plate (layer 27 with capillary member 3, Fig. 14) between the first and second plates (see Figs. 13 and 14), the third plate including first (top) and second sides (bottom sides) respectively adjacent the first and second plates;
wherein the first, second and third plates are sealed together about a closed periphery (bonding surfaces 27a and 27b) to define a closed volume (27c and including injection path 28b) between the first and second plates, the closed volume containing a working fluid (see paragraph 0074) and including a first section between the inner surface of the first plate and the third plate (top half of volume 27c, see Fig. 14, between the bottom surface of plate 26 and interior four side surfaces of plate 27), and a second section between the inner surface of the second plate and the third plate (bottom half of volume 27c, see Fig. 14, between the top surface of plate 28 and the interior four side surfaces of plate 27), the third plate including structural features including openings (a structure of plate 27 with capillary member 3 having openings between the wires in the mesh capillary member 3) for capillary flow of the working fluid between the first and second sections of the closed volume.
Regarding claim 13, Yajima further discloses wherein the first plate is adapted to receive heat from a heat source (see heat source 9 on plate 1 in Fig. 1), and the first section of the closed volume is adapted to hold working fluid in liquid form for vaporization, and the second section of the closed volume is adapted to hold working fluid in vapor form for condensing (the top and bottom half of the volume 27c as shown in Fig. 14 allows both types of gas and liquid working fluid phases as the working fluid travels longitudinally from one to another end, see paragraph 0081).
Regarding claim 14, Yajima further discloses wherein the third plate is a unitary structure (the plate 27 including the capillary member 3 is assembled as a unit, see Fig. 14, note that “unitary” does not exclude that the third plate may be made from separate parts).
Regarding claim 15, Yajima further discloses wherein the first, second and third plates are attached at the closed periphery by welding, brazing or soldering (“welding, brazing or soldering” is product-by-process limitation, and the patentability of a product does not depend on its method of production, see MPEP 2113. Plates 26-28 are formed by diffusion welding at surfaces 27a and 27b, see paragraph 0115).
Regarding claim 16, Yajima further discloses wherein the second plate includes an opening extending from the outer surface to the inner surface (injection opening 28a, that allows a working fluid to inject from outside to inside of the device 300); and
wherein the closed periphery extends around the opening to define the closed volume (the bonding surface includes portions that encloses the injection opening 28a), the first, second and third plates being sealingly joined (see paragraph 0118, the embodiment Fig. 13 can be manufactured by the process shown in Fig. 11, and paragraph 0107 indicates the manufacturing method of heat transfer device 200 which is shown in Fig. 10) along a first joint (31b, Fig. 10) that extends chordwise across the closed periphery (the joint 31b extends across the injection path 28b over the bonding surface 27b), the first joint defining with the closed periphery a first portion of the closed volume that includes the opening (volume between joint 31b and opening 31a, Fig. 10), and a second portion of the closed volume that includes the working fluid and is adapted to function as a heat spreader (the action area 8 Fig. 10 or volume 27c in Fig. 13 allows a working fluid to evaporate and condense so that transfer heat or spreading heat), the first joint being suitable to permit removal of the first portion of the closed volume from the heat transfer device and (the joint 31b’ removes fluid communication of the volume between joint 31b and opening 31a from action area 8) and maintain the second portion of the closed volume sealed for use as a heat spreader (the action area 8 is sealed so that the working fluid evaporate and condense for heat transfer).
Regarding claim 19, please see the rejection of claim 4 and the annotated figure below.
Regarding claim 20, please see the rejection of claim 5 below.
Regarding claim 22, please see the rejection of claim 7 below.
Regarding claims 24 and 29, please see the elements taught by Yajima in the rejection of claim 1 below.
Regarding claim 25, please see the rejection of claim 12 above.
Regarding claim 26, please see the rejection of claim 16 above.
Regarding claim 27, please see the rejection of claim 9 below.
Regarding claim 28, please see the rejection of claim 14 above or claim 6 below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima (US PGPub No. 2010/0251547) in view of Zheng (US Patent No. 7,677,299).
Regarding claim 1, Yajima (Figs. 10, 11, 13 and 14) discloses a heat transfer device (300) comprising:
a first plate (26) that is a planar sheet (see Fig. 13) having an inner surface (bottom surface, that defines an interior of the device 300) and an outer surface (top surface as an outside of the device 300); and
a second plate (28) that is a planar sheet (see Fig. 13) having an inner surface (top surface, that defines an interior of the device 300), an outer surface (bottom surface as an outside of the device 300) and an opening extending from the outer surface to the inner surface (injection opening 28a, that allows a working fluid to inject from outside to inside of the device 300);
wherein the first and second plates are positioned with respective inner surfaces facing each other (see Fig. 13) and are sealed together about a closed periphery (bonding surfaces 27a and 27b) that extends around the opening (the bonding surface includes portions that encloses the injection opening 28a) to define a closed volume (27c and including injection path 28b), the first and second plates being sealingly joined (see paragraph 0118, the embodiment Fig. 13 can be manufactured by the process shown in Fig. 11, and paragraph 0107 indicates the manufacturing method of heat transfer device 200 which is shown in Fig. 10) along a first joint (31b, Fig. 10) that extends chordwise across the closed periphery (the joints 31b extend across the injection path 28b over the bonding surface 27b), the first joint defining with the closed periphery a first portion of the closed volume that includes the opening (volume between joint 31b or 31b’ and opening 31a, Fig. 10), and a second portion of the closed volume (action area 8 in Fig. 10 or volume 27c in Fig. 13) that includes a working fluid and is adapted to function as a heat spreader (the action area 8 Fig. 10 or volume 27c in Fig. 13 allows a working fluid to evaporate and condense so that transfer heat or spreading heat), the first joint (31b) sealing the second portion closed (that closes area 8) so as to isolate the second portion from the first portion (area 8 is isolated from the volume between joint 31 and opening 31a) and to permit removal of parts of the first and second plates that form the first portion including the opening from parts of the first and second plates that form the second portion (the joint 31b removes fluid communication of the volume between joint 31b and opening 31a from action area 8, the volume is at parts of the first and second plates; and action area 8 is at another parts of the first and second plates) and maintain the second portion of the closed volume sealed for use as a heat spreader (the action area 8 is sealed so that the working fluid evaporate and condense for heat transfer).
Yajima fails to disclose the first and second plates are directly sealed together.
Zheng (Figs. 4-5) discloses the first and second plates (101A and 102A) are directly sealed together (the plates 101A and 102A are directly sealed by friction stir welding, col. 7, lines 7-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second plates are directly sealed together in Yajima as taught by Zheng in order to weld the layers of the heat pipe rapidly (col. 8, lines 13-24).
Regarding claim 4, Yajima further discloses wherein the first and second plates each include a U-shaped extension having a proximal end and a distal end, the second plate including the opening nearer the distal end of than the proximal end of the U-shaped extension of the second plate (see annotated figure 10 below, which indicates a plan view of an end part of the device 300, the opening 31a is positioned nearer at distal end than proximal end).

    PNG
    media_image1.png
    720
    702
    media_image1.png
    Greyscale

Regarding claim 5, Yajima further discloses wherein the first joint is located at the proximal ends of the U-shaped extensions of the first and second plates (see joint 31b is at the proximal end in the figure above).
Regarding claim 7, Yajima further discloses wherein the first joint is formed by welding, brazing or soldering the first and second plates together (“welding, brazing or soldering” is product-by-process limitation, and the patentability of a product does not depend on its method of production, see MPEP 2113. Since the plates 26, 27 and 28 as modified are directly welded at surfaces 27a and 27b, and a portion of the joint 31b is located on surface 27a and 27b outside of the channel 33, see Fig. 10, a portion of the joint 31b is formed by welding as recited).
Regarding claim 8, Yajima further discloses a third plate (layer 27 with capillary member 3, Fig. 14) between the first and second plates (26 and 28).
Regarding claim 9, Yajima further discloses wherein the first, second and third plates are sealed together about the closed periphery to define the closed volume (plates 26-28 are sealed at surfaces 27a and 27b), the closed volume including a first section between the inner surface of the first plate and the third plate (top half of volume 27c, see Fig. 14, between the bottom surface of plate 26 and interior four side surfaces of plate 27), and a second section between the inner surface of the second plate and the third plate (bottom half of volume 27c, see Fig. 14, between the top surface of plate 28 and the interior four side surfaces of plate 27), the third plate including openings (openings in the capillary member 3) to permit fluid communication for the working fluid between the first and second sections of the closed volume (the openings in the capillary member 3 allows the working fluid to communicate within the top and bottom half sections in the volume 27c).
Regarding claim 10, Yajima further discloses wherein the third plate include structures (as interpreted above, and see paragraph 0075 of Yajima, openings between the wires in the mesh capillary member 3 adjacent to the inner sides of plates 26 and 28 are the “structure” recited) to provide for capillary fluid flow between the inner surface of the first plate and the third plate (the openings allows fluid communications between the top and bottom half).
Regarding claim 6, Yajima further discloses wherein the third plate is a unitary structure (the plate 27 including the capillary member 3 is assembled as a unit, see Fig. 14, note that “unitary” does not exclude that the third plate may be made from separate parts).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima (US PGPub No. 2010/0251547) and Zheng (US Patent No. 7,677,299) as applied to claim 1 above, and further in view of Zhang (US PGPub No. 2017/0059254).
Regarding claim 11, Yajima fails to disclose wherein the second plate includes a plurality of openings, and the first and second plates are sealingly joined together at a plurality of closed peripheries that each extend around a corresponding one of the plurality of openings.
Zhang discloses four independently sealed vapor chambers provided in the same plate 10 each includes opening 50, see the figure. Zhang also discloses the vapor chamber can still partially working even if one or more cavities are invalid, paragraph 0019. Therefore, Yajima may be modified to include four independent volumes 27c in plate 27, and independent injection opening 28a and path 28b in each of the independent volumes 27c in plate 28 so that a working fluid may be injected into the independent volumes.
As a result, the modified Yajima discloses the second plate includes a plurality of openings (28a for each independent volumes 27c), and the first and second plates are sealingly joined together at a plurality of closed peripheries that each extend around a corresponding one of the plurality of openings (the modified plate 27 is a grid structure so that includes portions of the bonding surface 27a and 27b which extend around respective openings in the four independent volumes 27c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the second plate includes a plurality of openings, and the first and second plates are sealingly joined together at a plurality of closed peripheries that each extend around a corresponding one of the plurality of openings in Yajima as taught by Zhang in order to provide redundancy so that the vapor chamber can still partially working even if one or more cavities are invalid (paragraph 0019 of Zhang).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima (US PGPub No. 2010/0251547) in view of Zhang (US PGPub No. 2017/0059254).
Regarding claim 23, please see the rejection of claim 11 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the capillary member 3 with capillary member 3 are separate structural elements and do not define a plate for claim 12, it is noted that the features upon which applicant relies are not recited in the rejected claim(s). Applicant appears to argue that the third plate (or plate 27 in Yajima) includes the capillary structure as a single or monolithic piece. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The interpretation of “the third plate including structural feature including opening”, under broadest reasonable interpretation, may have an opening structure attached or at any portion of the third plate. Thus, the plate 27 having the capillary member 3 within the plate 27 meets the limitation as recited in claim 12. 
In response to applicant’s argument that the joint 31b are temporary sealed and does not maintain the action area sealed for use as a heat spreader, it is noted that “sealed” itself does not require the joint is 100% air/gas tight (consider a seal joint with a small leak. It is still considered as sealed but not hermetically sealed). Even though the joint 31b is temporary, it is provided across and closes the channel 33 and a majority of working fluid is sealed and contained in the action area 8. Therefore, the fact that the joint 31b blocks the channel 33, alone or together with another joint 31b’, provides the recited function to remove fluid communication from the action area 8 and to maintain the action area 8 sealed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763